Exhibit 10.3
SIXTH AMENDMENT TO THE
LEAR CORPORATION
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN
     THIS SIXTH AMENDMENT (this “Amendment”) to the Lear Corporation Executive
Supplemental Savings Plan (the “Plan”) made by the undersigned pursuant to
authority delegated by the Compensation Committee of the Board of Directors of
Lear Corporation, a Delaware corporation (the “Corporation”), shall be effective
as of July 1, 2008.
     WHEREAS, the Corporation has established Savings Make-up Accounts
(“Accounts”) on behalf of Plan participants, which are credited with certain
amounts as provided for in Section 3.3 of the Plan; and
     WHEREAS, the Corporation has established a rabbi trust under the Lear
Corporation PSP Excess Plan (the “Trust”) to informally fund all or a portion of
the amounts credited to the Accounts: (1) pursuant to Section 3.3(a)(ii) of the
Plan; (2) pursuant to Section 3.3(a)(iii) of the Plan; and (3) to reflect deemed
investment experience and/or interest, as applicable under the terms of the
Plan; and
     WHEREAS, the assets contributed by the Corporation to the Trust shall be
held in the Trust, and shall be subject to the claims of the Corporation’s
creditors in the event of the Corporation’s insolvency, until paid to Plan
participants and their beneficiaries in such manner and at such times as
specified in the Plan and Trust.
     NOW THEREFORE, by virtue and in exercise of the amendment power reserved to
the Compensation Committee of the Board of Directors of the Corporation under
Section 6.1 of the Plan, the Plan is hereby amended as follows:

1.   Section 3.3(a)(ii) shall be amended to read in its entirety as follows:

  “(ii)   The excess, if any, of (A) the amount of pension savings plan
contributions that would have been made on behalf of a participant (1) if the
participant’s Deferred Compensation, as well as the participant’s deferred
compensation under the MSPP, had both been included as Compensation under the
Savings Plan and (2) if Code Sections 401(a)(17) and/or 415 did not apply to the
Savings Plan, over (B) actual pension savings plan contributions made to the
participant’s account under the Savings Plan, plus such additional amounts with
respect to any participant as deemed necessary or advisable by the Corporation
in its sole discretion. Notwithstanding anything contained in Section 4 to the
contrary, such amounts, plus any earnings credited thereon, shall be distributed
in a lump sum in the calendar year following the year of the participant’s
termination of employment.”

2.   The following shall be inserted as a new Section 3.3(d) of the Plan:

 



--------------------------------------------------------------------------------



 



  “(d)   The Corporation may establish a rabbi trust under the Lear Corporation
PSP Excess Plan (the ‘Trust’) to informally fund all or a portion of the amounts
credited to the accounts of the participants: (1) pursuant to Section 3.3(a)(ii)
of the Plan; (2) pursuant to Section 3.3(a)(iii) of the Plan; and (3) to reflect
deemed investment experience and/or interest, as applicable under the terms of
the Plan, all subject to the claims of the Corporation’s creditors in the event
of the Corporation’s insolvency. The amounts described in the previous sentence
shall be deemed invested in accordance with the following:

  (i)   All amounts contributed to the Trust will be deemed invested in and
among the investment options specified by the Corporation for such purpose from
time to time, and pursuant to participant directions (as described in
Section 3.3(d)(ii) below) and/or Corporation directions, as applicable. The
Corporation and/or the recordkeeper may specify administrative procedures for
the deemed investment of accounts, including the method and frequency for
changing deemed investments. The Corporation may specify a deemed default
investment option for contributions to the Trust with respect to which no
participant investment directions are received. Unless another deemed default
investment option is specified, the deemed default option will be the PSP
Investment Fund.         Notwithstanding anything in this Section 3.3(d) to the
contrary, and subject to the Trust agreement, the Corporation may, but is not
required to, actually invest the Trust assets in the investment options among
which participants’ accounts are deemed invested.         Until amounts
described in the first sentence of Section 3.3(d) are invested in the Trust,
they will not be eligible to be deemed invested in any investment option (unless
otherwise provided by the Corporation). For any full calendar month in which
such amounts may not be deemed invested, such amounts will be credited with the
interest rate in effect under Section 3.1 of the Plan. No amount will be
credited with the interest rate in effect under Section 3.1 of the Plan,
however, for any period during with such amount is deemed invested in any
investment option under the Trust.     (ii)   The Corporation may allow a
participant to direct, among the investment options made available by the
Corporation for such purpose from time to time, and in accordance with
Section 3.3(d)(i), the investments among which his or her account under this
Section 3.3(d) is to be deemed invested. With respect to such deemed investments
(and any deemed default investments, as applicable):

2



--------------------------------------------------------------------------------



 



  (A)   All dividends, interest, gains, losses, and/or distributions of any
nature with respect to any investment option in which an account under this
Section 3.3(d) is deemed invested shall be credited or debited, as applicable,
to the balance of such deemed investment option in such participant’s account.  
  (B)   Any expenses and/or fees attributable to: (1) the acquisition or
divestiture of investments; and/or (2) administration, including but not limited
to, recordkeeping and trustee fees, may be charged against participant accounts.

  (iii)   If any distribution under this Section 3.3(d) is not made in a single
payment, such distribution will be deemed to have been made on a prorata basis
from the investment options in which the participant’s account is deemed
invested, to the extent applicable. Any amount remaining in the participant’s
account will continue to be subject to adjustment in accordance with
Section 3.3(d)(i) and/or 3.3(d)(ii) above until distributed.”

3.   The following shall be inserted as a new paragraph at the end of
Section 3.4:

“Notwithstanding the foregoing, no amount shall be credited to any MSPP Make-up
Account with respect to compensation deferred under the MSPP pursuant to an
election filed by any participant after the date of execution of the Sixth
Amendment to the Plan.”

4.   Except to the extent hereby amended, this Plan shall remain in full force
and effect.

IN WITNESS WHEREOF, this Amendment to the Plan is adopted on the 6th day of
August, 2008.

          LEAR CORPORATION
      By:   /s/ Thomas J. Polera                      

3